—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 19, 1999, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 15 years, unanimously affirmed.
Defendant’s ineffective assistance of counsel claim involves matters of strategy and thus should have been raised by way of a CPL 440.10 motion. On the existing record, defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Defense counsel pursued a vigorous misidentification defense, including an attack on the reliability of the showup identification and impeachment of the victim with her Grand Jury testimony. In addition, counsel devoted much of his summation to the proposition that the victim had identified the wrong person.
We perceive no basis for a reduction of sentence. Concur— Sullivan, P. J., Williams, Tom, Mazzarelli and Andrias, JJ.